NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
IN RE SHAKER A. MOUSA
2011-1294
(Seria1 No. 10/667,216)
Appeal from the United States Patent and Trademark
Office, Board of Patent Appeals and Inte1‘ferenceS.
ON MOTION
ORDER _
The Director of the United States Patent and Trade-
mark Office moves without opposition for a 21-day exten-
sion of time, until September 20, 2011, to file his response
brief
Up0n consideration thereof
IT IS ORDERED TH.ATZ
The motion is granted No further extensions should
be anticipated

nw nn MoUsA 2
FoR THE CoURT
AUG 1 8 mm lsi Jan I-Iorba1y
Date J an Horba1y
Clerk
cc: Jack P. Friedman, Esq.
Raymond T. Chen, Esq.
FI
321 u.s.counr o'FEPpEALs ron
THE FEDERAL ClRCU\T
AUG 1 8 2011
.IAN |'f0RBALV
CLERK
nn